Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-13,15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP H10314713 machine translation. See page 26 line 27; Examples 3-5 and page 19 line 29 and page 20 line 4 page 17 lines 31-38, page 20 line 29, page 50 line 26 and page 50 line 24.

With regard to claim 1 which claims:

device for recycling a material comprising a polymer in an expanded
state, the device comprising;

a shredder, configured to shred the material to form a shredded material;
 
See page 26 line 27 in JP H10314713 machine translation.

a heating chamber operatively connected to the shredder, said heating chamber is
configured to receive the shredded material from the shredder and an organic
solvent, contact the shredded material with the organic solvent to form a
mixture comprising a magma and the organic solvent, and heat the mixture to
evaporate the organic solvent, said magma comprises the polymer in an non-
expanded amorphous state;

See Examples 3-5 and page 19 line 29 and page 20 line 4 in JP H10314713 machine translation.


a condenser operatively connected to the heating chamber, said condenser is
configured to receive the evaporated organic solvent from the heating
chamber and condense the evaporated organic solvent into a liquid form;

See page 19 line 29 and page 17 lines 31-38, and page 20 line 29 in JP H10314713 machine translation.



a solvent tank operatively connected to the condenser, configured to receive the
organic solvent from the condenser and store the organic solvent; and

See page 50 line 26



a circulation unit operatively connected to the solvent tank and the heating
chamber, said circulation unit is configured to circulate the organic solvent
from the solvent tank to the heating chamber.

See page 50 line 24. 


Thus, the reference JP H10314713 discloses the claimed invention except for the use of the term “magma”. However, the reference does disclose that the organic halide containing foamed resin is heated in a solvent, soften or fluidized and reference to the product as mixed waste which would constitute the “magma” of the reaction undergoing the same treatment as claimed.  since both the reference and claim 1 disclose a device for recycling a material comprising a polymer in an expanded state, i.e. foam, and having the same vessels or chambers within the apparatus or device, it is reasonable to conclude that the mixed waste is the same as the “magma” claimed. Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the mixed waste as disclosed is the same as the “magma” claimed.
Thus, the discloses a prepared from the same components as claimed by applicants. Note applicant(s) “comprising” is open language and does not exclude those additional moieties etc. disclosed herein. Any properties or characteristics inherent in the prior art, e.g. magma, although unobserved or detected by the reference, would still anticipate the claimed invention. Note In re Swinehart, 169 USPQ 226. "It is elementary that the mere recitation of a newly discovered...property, inherently possessed by things in the prior art, does not cause claim drawn to those things to distinguish over the prior art". Further, since the disclosed term for the product of the shredded foam in solvent is expressed differently and thus may be distinct from those claimed, it is incumbent upon applicant(s) to establish that they are in fact different and whether such difference is unobvious. 

With regard to claim 2 further comprising:
 a magma tank configured to receive the magma from the heating chamber.
As noted above, A heating reaction tank that heats the mixed waste, a heating  medium supply circulator that forms a circulating flow while supplying a heating medium into the heating  reaction tank, and a resin component floating in an upper layer of the heating medium. A drawing machine for drawing out, a solids discharging means for discharging solids from the lower part of the heating  reaction tank. See page 4 lines 6-14. 


With regard to claim 3, 
wherein the heating chamber comprises:
a hollow elongated body comprising a top end, a bottom end at an end opposite to the top end, a lumen extending from the top end to the bottom end, and a wall surrounding the lumen;
a material inlet valve connected at the top end;
a material outlet valve connected at the bottom end;
a fluid inlet connected to the wall near the top end;
a fluid outlet connected to the wall near the top end; and
an heater, wherein the material inlet valve is configured to allow the shredded material from the shredder to enter the lumen of the hollow elongated body, the fluid inlet is configured to allow the organic solvent from the solvent tank to enter the lumen of the hollow elongated body, the hollow elongated body is configured to contact the organic solvent and the shredded material in the lumen and form the mixture comprising the magma and the organic solvent at or near the bottom end, the heater is configured to heat the mixture to form the evaporated organic solvent, the fluid outlet is configured to allow the evaporated organic solvent to exit the lumen, and the material outlet valve is configured to conditionally allow the magma to exit the hollow elongated body.
Note Figure 1 discloses each of the inlet and outlets, as well as the heater and separator of the mixed waste as written. 


    PNG
    media_image1.png
    345
    335
    media_image1.png
    Greyscale



Note that mixed waste including a foam resin containing an organic halide which is  used as a heat insulation material in a refrigerator is loaded into a sealing machine 2  which stores a heat medium 1 at a normal temperature, then is sent into a thermal  reaction tank 3 to uniformly heat the heat medium 1 at a specified temperature of 300  deg.C or less using a heater 11 arranged encircling the outer wall of the thermal  reaction tank 3, and thereby, the foam resin included in the mixed waste is softened or  fluidized to bleed an organic halide gas contained in the foam resin. Further, the gas is  quenched to separate the components originating from the mixed waste in a specific gravity separation tank 16.

With regard to claim 4, further comprising:
 a connector part comprising a tubular and/or conical body comprising a wall with a plurality of perforations and a long axis tilted horizontally at an angle 10° to 80°, said connector part is operatively connected with the shredder and the heating chamber.
See figure of apparatus as discussed in claim 3. 


With regard to claim 5, further comprising:
 a waste tank positioned below the connector part, the waste tank is configured to receive liquid exiting the connector part through the plurality of perforations.
See figure of apparatus as discussed in claim 3. 


With regard to claim 6, 
wherein the device is housed inside a device covering.
See Figure 1, abstract line 11, and page 17 lines 31-38. 


With regard to claim 7, 
wherein the device covering comprises one or more transparent walls.
The use of transparent walls appears to be a design choice and does not lend to an unobvious difference between the reference and the claimed invention


With regard to claim 8, 
 wherein the shredder comprises a plurality of rotating blades or cutters configured to shred the material and a protective component around the rotating blades or cutters.
See Figure 1 and page 17 lines 34. 


With regard to claim 9,
 wherein the condenser is an evaporative condenser.

With regard to claim 11, 
wherein the circulation unit comprises a pump, a first pipe operatively connected with the pump and the solvent tank, and a second pipe operatively connected with the pump and the heating chamber, wherein the pump is configured to withdraw the organic solvent from the solvent tank via the first pipe and circulate the organic solvent to the heating chamber via the second pipe.
Note page 19 lines 29-34.


With regard to claim 12,  
directed to a method for recycling a material comprising a polymer in an expanded state using the system of claim 1, the method comprising: shredding the material with the shredder to form a shredded material; contacting the shredded material and an organic solvent in the heating chamber to form a mixture comprising a magma and the organic solvent, said magma comprises the polymer in an non-expanded amorphous state ; heating the mixture to evaporate the organic solvent and separate magma from the organic solvent; introducing the evaporated organic solvent in the condenser and condensing the evaporated organic solvent to form the organic solvent; and introducing the organic solvent in the solvent tank from the condenser.
See discussion for claim 1 above. 


With regard to claim 13, 
directed to the method, wherein volume of the polymer in the non-extended amorphous state is 10 % to 20 % of volume of the polymer in the expanded state.
Note that the polymer of the reference is also a foam and would be expected to have a volume in the non-extended amorphous state of 10% to 20% of volume of the polymer (or foam) in the expanded state. 


With regard to claim 15, 
directed to the method, wherein the organic solvent is acetone.
Note page 31 lines 1-2 states that Acetone was also confirmed as another water-soluble organic component. 
In view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable. However, in the interest of expediently continuing prosecution, in the event that applicants’ arguments in the response adequately provide evidence or a reasonable presumption that the above 102 rejection is considered not to have sufficient specificity 

according to MPEP 2131.03:
2131.03 Anticipation of Ranges 
I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).
II. PRIOR ART WHICH TEACHES A RANGE OVERLAPPING OR TOUCHING THE CLAIMED RANGE ANTICIPATES IF THE PRIOR ART RANGE DISCLOSES THE CLAIMED RANGE WITH "SUFFICIENT SPECIFICITY"
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broad range, depending on the other facts of the case, it may be reasonable to conclude that the narrow range is not disclosed with "sufficient specificity" to constitute an anticipation of the claims. See, e.g., Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006) wherein the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory. Further, while there was a slight overlap between the reference's preferred range (150-350 degrees C) and the claimed range, that overlap was not sufficient for anticipation. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points." Id. at 1000, 78 USPQ2d at 1424. Any evidence of unexpected results within the narrow range may also render the claims unobvious. The question of "sufficient specificity" is similar to that of "clearly envisaging" a species from a generic teaching. See MPEP § 2131.02. A 35 U.S.C. 102/ 103 combination rejection is permitted if it is unclear if the reference teaches the range with "sufficient specificity." The examiner must, in this case, provide reasons for anticipation as well as a *>reasoned< statement regarding obviousness. Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993) (expanded Board). For a discussion of the obviousness of ranges see MPEP § 2144.05.
III. PRIOR ART WHICH TEACHES A VALUE OR RANGE THAT IS VERY CLOSE TO, BUT DOES NOT OVERLAP OR TOUCH, THE CLAIMED RANGE DOES NOT ANTICIPATE THE CLAIMED RANGE
"[A]anticipation under § 102 can be found only when the reference discloses exactly what is claimed and that where there are differences between the reference disclosure and the claim, the rejection must be based on § 103 which takes differences into account." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims to titanium (Ti) alloy with 0.8% nickel (Ni) and 0.3% molybdenum (Mo) were not anticipated by, although they were held obvious over, a graph in a Russian article on Ti-Mo-Ni alloys in which the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni.).
, the following rejection under 35 USC § 103
is as follows:



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H10314713 machine translation. See page 26 line 27; Examples 3-5 and page 19 line 29 and page 20 line 4 page 17 lines 31-38, page 20 line 29, page 50 line 26 and page 50 line 24. 

With regard to claim 1 which claims:

device for recycling a material comprising a polymer in an expanded
state, the device comprising;

The reference discloses an apparatus for treating a mixed waste comprising an encapsulating machine for enclosing a mixed waste containing an organic halide-containing foamed resin in a liquid heat medium, and an immersion apparatus for immersing the mixed waste in the heat medium supplied from the encapsulating machine. A heating reaction tank that heats the mixed waste, a heating  medium supply circulator that forms a circulating flow while supplying a heating medium into the heating  reaction tank, and a resin component floating in an upper layer of the heating medium. A drawing machine for drawing out, a solids discharging means for discharging solids from the lower part of the heating  reaction tank. See page 4 lines 6-14. 

a shredder, configured to shred the material to form a shredded material;
 See page 26 line 27 in JP H10314713 machine translation.


a heating chamber operatively connected to the shredder, said heating chamber is
configured to receive the shredded material from the shredder and an organic
solvent, contact the shredded material with the organic solvent to form a
mixture comprising a magma and the organic solvent, and heat the mixture to
evaporate the organic solvent, said magma comprises the polymer in an non-
expanded amorphous state;

See Examples 3-5 and page 19 line 29 and page 20 line 4 in JP H10314713 machine translation.



a condenser operatively connected to the heating chamber, said condenser is
configured to receive the evaporated organic solvent from the heating
chamber and condense the evaporated organic solvent into a liquid form;

See page 19 line 29 and page 17 lines 31-38, and page 20 line 29 in JP H10314713 machine translation.



a solvent tank operatively connected to the condenser, configured to receive the
organic solvent from the condenser and store the organic solvent; and

See page 50 line 26




a circulation unit operatively connected to the solvent tank and the heating
chamber, said circulation unit is configured to circulate the organic solvent
from the solvent tank to the heating chamber.

See page 50 line 24. 


The reference JP H10314713 machine translation discloses the claimed invention except for the use of the term “magma”. However, the reference does disclose that the organic halide containing foamed resin is heated in a solvent, soften or fluidized and reference to the product as mixed waste which would constitute the “magma and organic solvent” of the reaction undergoing the same treatment as claimed.  since both the reference and claim 1 disclose a device for recycling a material comprising a polymer in an expanded state, i.e. foam, and having the same vessels or chambers within the apparatus or device, it is reasonable to conclude that the mixed waste is the same as the “magma” claimed. Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the mixed waste as disclosed is the same as the “magma” claimed. When chemical compounds have “very close” structural similarities and similar utilities, without more a prima facie case may be made, In re Wilder, 563 F.2d 457 (CCPA 1957); i.e., obviousness may be based solely upon structural similarity (an established structural relationship between a prior art compound and the claimed compound, as with homologs). See In re Duel, 51 F.3d 1552, 1559 (Fed. Cir. 1995). The necessary motivation to make the claimed compound, and thus the prima facie case of obviousness, arises from the reasonable expectation that compounds similar in structure will have similar properties. In re Gyurik, 596 F.2d 1012, 1018 (CCPA 1979).     


With regard to claim 2 further comprising:
 a magma tank configured to receive the magma from the heating chamber.
As noted above, A heating reaction tank that heats the mixed waste, a heating  medium supply circulator that forms a circulating flow while supplying a heating medium into the heating  reaction tank, and a resin component floating in an upper layer of the heating medium. A drawing machine for drawing out, a solids discharging means for discharging solids from the lower part of the heating  reaction tank. See page 4 lines 6-14. 

With regard to claim 3, 
wherein the heating chamber comprises:
a hollow elongated body comprising a top end, a bottom end at an end opposite to the top end, a lumen extending from the top end to the bottom end, and a wall surrounding the lumen;
a material inlet valve connected at the top end;
a material outlet valve connected at the bottom end;
a fluid inlet connected to the wall near the top end;
a fluid outlet connected to the wall near the top end; and
an heater, wherein the material inlet valve is configured to allow the shredded material from the shredder to enter the lumen of the hollow elongated body, the fluid inlet is configured to allow the organic solvent from the solvent tank to enter the lumen of the hollow elongated body, the hollow elongated body is configured to contact the organic solvent and the shredded material in the lumen and form the mixture comprising the magma and the organic solvent at or near the bottom end, the heater is configured to heat the mixture to form the evaporated organic solvent, the fluid outlet is configured to allow the evaporated organic solvent to exit the lumen, and the material outlet valve is configured to conditionally allow the magma to exit the hollow elongated body.
Note Figure 1 discloses each of the inlet and outlets, as well as the heater and separator of the mixed waste as written. 


    PNG
    media_image1.png
    345
    335
    media_image1.png
    Greyscale



Note that mixed waste including a foam resin containing an organic halide which is  used as a heat insulation material in a refrigerator is loaded into a sealing machine 2  which stores a heat medium 1 at a normal temperature, then is sent into a thermal  reaction tank 3 to uniformly heat the heat medium 1 at a specified temperature of 300  deg.C or less using a heater 11 arranged encircling the outer wall of the thermal  reaction tank 3, and thereby, the foam resin included in the mixed waste is softened or  fluidized to bleed an organic halide gas contained in the foam resin. Further, the gas is  quenched to separate the components originating from the mixed waste in a specific gravity separation tank 16.


With regard to claim 4, further comprising:
 a connector part comprising a tubular and/or conical body comprising a wall with a plurality of perforations and a long axis tilted horizontally at an angle 10° to 80°, said connector part is operatively connected with the shredder and the heating chamber.
See figure of apparatus as discussed in claim 3. 


With regard to claim 5, further comprising:
 a waste tank positioned below the connector part, the waste tank is configured to receive liquid exiting the connector part through the plurality of perforations.
See figure of apparatus as discussed in claim 3. 


With regard to claim 6, 
wherein the device is housed inside a device covering.
See Figure 1, abstract line 11, and page 17 lines 31-38. 

With regard to claim 7, 
wherein the device covering comprises one or more transparent walls.
The use of transparent walls appears to be a design choice and does not lend to an unobvious difference between the reference and the claimed invention


With regard to claim 8, 
 wherein the shredder comprises a plurality of rotating blades or cutters configured to shred the material and a protective component around the rotating blades or cutters.
See Figure 1 and page 17 lines 34. 


With regard to claim 9,
 wherein the condenser is an evaporative condenser.


With regard to claim 10, 
wherein the heater is a cartridge heater. 
The reference disclose the claimed invention except for a heating cartridge.  Note ES 2283026 discloses the use of a heating cartridge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a heater cartridge since such use is well-known in the art. One would have been motivated to employ a cartridge heater as claimed since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 11, 
wherein the circulation unit comprises a pump, a first pipe operatively connected with the pump and the solvent tank, and a second pipe operatively connected with the pump and the heating chamber, wherein the pump is configured to withdraw the organic solvent from the solvent tank via the first pipe and circulate the organic solvent to the heating chamber via the second pipe.
Note page 19 lines 29-34.


With regard to claim 12,  
directed to a method for recycling a material comprising a polymer in an expanded state using the system of claim 1, the method comprising: shredding the material with the shredder to form a shredded material; contacting the shredded material and an organic solvent in the heating chamber to form a mixture comprising a magma and the organic solvent, said magma comprises the polymer in an non-expanded amorphous state ; heating the mixture to evaporate the organic solvent and separate magma from the organic solvent; introducing the evaporated organic solvent in the condenser and condensing the evaporated organic solvent to form the organic solvent; and introducing the organic solvent in the solvent tank from the condenser.
See discussion for claim 1 above. 


With regard to claim 13, 
directed to the method, wherein volume of the polymer in the non-extended amorphous state is 10 % to 20 % of volume of the polymer in the expanded state.
Note that the polymer of the reference is also a foam and would be expected to have a volume in the non-extended amorphous state of 10% to 20% of volume of the polymer (or foam) in the expanded state. 


With regard to claim 14, directed to the method,
 wherein the polymer is polystyrene and the polymer in the expanded state is Styrofoam.
Note that Styrofoam is a well-known foam and would have been obvious to the skilled artisan. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ Styrofoam as the foam since such use is well-known in the art. One would have been motivated to employ a cartridge heater as claimed since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 15, 
directed to the method, wherein the organic solvent is acetone.
Note page 31 lines 1-2 states that Acetone was also confirmed as another water-soluble organic component. 


With regard to claim 16, directed to the method, 
wherein the mixture is heated at a temperature of 55°C to 65°C. 
In the abstract, the reference discloses that the temperature may be 300 deg C or less using a heater as shown in the figure 1. Although the reference does not disclose the particular temperature range, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ particular parameters as known in the art, since the reference discloses a range that would include applicants range and since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765